      Case 2:18-cr-00132-RAJ Document 758 Filed 04/17/20 Page 1 of 1



1                                           THE HONORABLE RICHARD A. JONES
2

3

4

5

6
                    IN THE UNITED STATES DISTRICT COURT
7                 FOR THE WESTERN DISTRICT OF WASHINGTON
                                AT SEATTLE
8

9
     UNITED STATES OF AMERICA,                   No. CR18-132RAJ

10                        Plaintiff,
                                                  ORDER GRANTING
11                 v.                             DEFENDANT’S MOTION
     MICHAEL SCOTT MORGAN, JR.,                   TO SEAL
12

13                        Defendant.
14

15          THE COURT having received and reviewed the Motion to Seal the
     Emergency Motion for Reduction of Sentence, and based on all of the other
16
     records and files in this matter, and good cause appearing,
17
            IT IS HEREBY ORDERED:
18
            Defendant’s Motion to Seal (Dkt. #746) is GRANTED. The motion will be
19
     maintained under seal.
20          DATED this 17th day of April 2020.
21

22
                                                      A
23                                                    The Honorable Richard A. Jones
                                                      United States District Judge
24

25

26


     ORDER GRANTING DEFENDANT’S                           LAW OFFICES OF JOHN HENRY BROWNE, P.S.

     MOTION TO SEAL- 1                                        801 SECOND AVENUE, SUITE 800
                                                              SEATTLE, WASHINGTON 98104
                                                                     (206) 388-0777
